                          Case 1:18-cv-11657-ER Document 83 Filed 04/03/19 Page 1 of 2
New York Office                                                                                    Washington, D.C. Office
40 Rector Street, 5th Floor                                                                        700 14th Street, NW, Suite 600
New York, NY 10006-1738                                                                            Washington, D.C. 20005

T 212.965.2200                                                                                     T 202.682.1300
F 212.226.7592                                                                                     F 202.682.1312

www.naacpldf.org




                                                                                   April 3, 2019

          VIA ECF & HAND DELIVERY

          The Honorable Edgardo Ramos
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, New York 10007

                     Re:      Christa McAuliffe Intermediate School PTO, Inc., et al. v. Bill de Blasio, et al.,
                              18 Civ. 11657 (ER)

          Dear Judge Ramos:

                  On behalf of Proposed Defendant-Intervenors, we write to respectfully request to
          reschedule the pre-motion conference, which is currently scheduled for April 26, 2019, at 4pm.
          We have conferred with all parties, and there is no objection to this request. Counsel for all parties
          are available the prior week at any time on April 19, 2019. If that date is unavailable, counsel are
          also available at any time on April 16, 2019.

                  This is Proposed Defendant-Intervenors first request to reschedule the pre-motion
          conference. Unfortunately, lead counsel for the Proposed Defendant-Intervenors will be traveling
          and, therefore, unavailable during the week of April 22-26, 2019. Counsel for Defendants and
          Proposed Defendant-Intervenors prefer to have the conference earlier rather than later at the end
          of the month. In addition to consenting to rescheduling the conference, counsel for Plaintiffs and
          Defendants have agreed to submit their letter responses to Proposed Defendant-Intervenors’
          request for a pre-motion conference on an earlier date.

                 For the foregoing reasons, Proposed Defendant-Intervenors respectfully request that the
          Court reschedule the pre-motion conference regarding Proposed Intervenors’ proposed motion to
          intervene to either April 19, 2019, or April 16, 2019.
          Case 1:18-cv-11657-ER Document 83 Filed 04/03/19 Page 2 of 2




Respectfully submitted,

/s/ Rachel Kleinman
Rachel Kleinman                               Sarah Hinger
Liliana Zaragoza                              Jennesa Calvo-Friedman
Earl Kirkland*                                AMERICAN CIVIL LIBERTIES
NAACP LEGAL DEFENSE                              UNION FOUNDATION
   & EDUCATIONAL FUND, INC.                   125 Broad St., 18th Fl.
40 Rector St., 5th Fl.                        New York, NY 10004
New York, NY 10006                            Tel.: (212) 519-7882
Tel.: (212) 965-2200                          Fax: (212) 549-2654
Fax: (212) 226-7592                           shinger@aclu.org
rkleinman@naacpldf.org

 Jose Perez                                   Stefanie D. Coyle
 Francisca Fajana                             Kevin E. Jason
 LATINOJUSTICE PRLDEF                         NEW YORK CIVIL LIBERTIES
 475 Riverside Dr., 19th Fl.                     UNION FOUNDATION
 New York, NY 10115                           125 Broad St., 19th Fl.
 Tel.: (212) 219-3360                         New York, NY 10004
 ffajana@latinojustice.org                    Tel.: (212) 607-3315
                                              Fax: (212) 607-3318
                                              scoyle@nyclu.org

                                              *Motion for Pro Hac Vice forthcoming

                                              Counsel for Proposed Defendant-Intervenors

 Cc:    All counsel of record (via ECF)




                                          2
